Citation Nr: 0310028	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and if 
so, whether the claim may be granted.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1986 to July 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has most recently adjudicated 
the claim for service connection for hypertension on a de 
novo basis, the Board's review of the claims file reflects 
that the RO previously denied service connection for this 
disorder in a July 1993 rating decision that was not 
appealed.  Consequently, pursuant to Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996), the Board must address this claim 
on a new and material basis.  The Board has therefore 
recharacterized the claim on appeal to comport with its 
correct procedural status.  The Board further notes that such 
action could not be considered prejudicial to the veteran, as 
the RO afforded the veteran with greater evidentiary review 
than that to which she may have been entitled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board has also determined that further medical 
development is warranted with respect to the issue of 
entitlement to service connection for heart disease, 
especially in view of the fact that the Board has granted 
service connection for hypertension.  This will be addressed 
more fully in the remand portion of the decision.


FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
denied by a rating decision in July 1993.

2.  The evidence received since the July 1993 rating decision 
pertinent to the claim for service connection for 
hypertension bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Hypertension was incurred in active service.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision which denied a claim for 
service connection for hypertension is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 20.1103 (1993).

2.  New and material evidence has been submitted since the 
July 1993 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2002).

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  At this point, as 
the only subject currently for consideration is whether new 
and material evidence has been submitted to reopen the claim, 
the development provisions of the VCAA may not yet even be 
applicable, and in any event, the Board's determination that 
evidence received since the previous final denial is 
sufficient to reopen the claim and that this and other 
evidence supports the grant of the claim, negates any 
possible prejudice to the veteran based on any asserted 
failure to notify or develop the claim under the VCAA.  The 
Board further notes that August 2001 correspondence and the 
November 2002 supplemental statement of the case advised the 
veteran of her rights under the VCAA, and that the August 
2001 correspondence additionally informed the veteran of what 
steps the RO was taking to develop her claim and as a result, 
the steps that the veteran could take to supplement the 
actions of the RO.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

While the July 1997 rating decision applied the outcome 
determinative standard as to whether new and material 
evidence had been submitted to reopen the claim that was 
later held to be invalid in Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), it provided the correct standard of new and 
material evidence found in 38 C.F.R. § 3.156 in accordance 
with that decision.  

Since it has determined that the claim should be reopened and 
granted, the Board's action in proceeding to the merits 
cannot be considered prejudicial to the veteran.  Finally, 
the Board observes that the new provisions of 38 C.F.R. 
§ 3.156 are not applicable to the claim, as those provisions 
were effective August 29, 2001, and the subject claim was 
filed prior to that date.


I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The record reflects that a July 1993 rating decision denied a 
claim for service connection for hypertension on the basis 
that there were no findings or diagnoses of hypertension 
either in service medical records or by way of Department of 
Veterans Affairs (VA) medical examination.  The veteran did 
not file a timely notice of disagreement with that rating 
decision and accordingly, the July 1993 rating decision 
became final as outlined in 38 U.S.C.A. § 7105 (West 2002) 
when the veteran did not perfect her appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, her claim for service connection for 
hypertension may only be reopened if new and material 
evidence is submitted.  

Since the July 1993 rating decision at least in part denied 
the claim on the basis that there were no findings or 
diagnoses of hypertension either in service medical records 
or by way of VA medical examination, new and material 
evidence would consist of current diagnoses and/or findings 
of such disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

In this regard, while recent lay witness statements regarding 
the veteran's syncopal episodes during service may be of 
limited probative value, and the RO notes that the medical 
evidence still does not specifically link hypertension to 
service, these and more recent VA treatment and examination 
records do demonstrate additional pertinent diagnoses and 
findings of hypertension.  Such is plainly within the meaning 
of the Hodge decision, in that this evidence could be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability.

Consequently, as to the veteran's claim for service 
connection for hypertension, the Board finds that the 
additional VA, military hospital, and private medical records 
in this case bear directly and substantially on the specific 
matter under consideration, are neither cumulative nor 
redundant, and by themselves or in combination with other 
evidence are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board concludes that the claim for service connection for 
hypertension is reopened.

Because the claim is reopened, the notice and development 
provisions of the VCAA and the regulations promulgated 
thereto are fully applicable without limitation.  However, 
development of this matter has largely been accomplished and, 
as was noted previously, the Board's decision to grant 
service connection for hypertension now obviates any need for 
further notice and/or development.





II.  Decision on the Merits

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A review of the veteran's service medical records reflects 
that the veteran experienced multiple in-service episodes of 
elevated blood pressure, syncope, and complaints of chest 
pain.  More specifically, enlistment examination in November 
1985 indicated blood pressure readings of 148/88, 142/88, and 
148/94.  Thereafter, in September 1986, blood pressure was at 
140/100, in October 1986, it was 140/90, in December 1986, it 
was 153/94, in January 1987, it was 150/94, in August 1987, 
it was 148/102, in March 1988, there were readings of 158/108 
and 140/106, and approximately one week later, the veteran 
was noted to have experienced a syncopal episode during 
physical training accompanied by sternal chest pain.  

In a March 1988 electrocardiographic evaluation,  normal 
sinus rhythm and a one degree ventricular block were noted.  
In August 1988, the veteran was evaluated for anther syncopal 
episode and there was a blood pressure reading of 116/90.  In 
October 1988, the veteran complained of bilateral chest pain 
since March, and that she had had a syncopal episode.  Blood 
pressure was 134/96, and the assessment was chest wall pain.  
In November 1988, an electroencephalogram (EEG) was 
interpreted to reveal negative findings.  

In January 1989, there was another in-service episode of 
syncope and chest pain, and in February 1989, there was a 
blood pressure reading of 122/96.  In April 1989, blood 
pressure was 120/90, and approximately ten days later, the 
veteran complained of the acute onset of sternal chest pain 
during physical training and blood pressure was 146/110.  A 
syncopal episode also occurred in June 1989.  In December 
1989, blood pressure was 142/90.  In February 1990, the 
veteran experienced another syncopal episode and one week 
later, blood pressure was 138/90 and the assessment included 
rule out hypertension.  In May 1990, blood pressure was 
indicated to be 118/90, in July 1990, the veteran had a 
reading of 140/90 and there was a notation that past medical 
history included borderline blood pressure readings without 
treatment, and in March 1991, there were blood pressure 
readings of 128/96 and 136/92.  In December 1991, the 
veteran's medical history was noted to include borderline 
hypertension.

In September 1992, the veteran filed her original claim for 
service connection for hypertension.

VA general medical examination in early December 1992 
revealed blood pressure readings of 110/74 sitting, 100/80 
standing, and 108/80 recumbent, and the diagnosis included 
hypertension off and on without medication.  Approximately a 
week later, VA neurological disorders examination revealed 
that the veteran reported a history of syncopal episodes and 
that she had not had an episode since December 1990.  

VA outpatient treatment records from February to September 
1994 indicate that in February 1994, there was a blood 
pressure reading of 151/94 and that the veteran reported 
having some dizziness in the morning.  In September 1994, 
blood pressure was 143/93.
Medical records from an Army Hospital for the period of 
January 1996 to May 1997 reflect that in January 1996, the 
veteran reported an episode of syncope four hours earlier and 
there was a blood pressure reading of 136/102.  In November 
1996, the veteran reported chest discomfort and blood 
pressure was 147/90.  Several weeks later, blood pressure was 
139/93.  In February 1997, blood pressure was 132/92.  In 
March 1997, blood pressure was 134/100, and in May 1997, 
132/90.  

VA hypertension examination in October 1997 revealed blood 
pressure readings of 164/93 sitting, 160/88 standing, and 
156/86 recumbent.  The diagnosis was hypertension.

VA heart and hypertension examination in October 1997 
revealed blood pressure of 157/82 on the left arm and 148/84 
on the right.  The examiner's impression was hypertension, 
heart murmur, history of possible bicuspid aortic valve, and 
possible atrial septal defect with pulmonic abnormalities in 
the veteran with borderline hypertension.

VA medical examination in February 1999 indicated that chest 
X-rays, electrocardiogram (EKG), and echocardiogram revealed 
negative findings.  In his diagnosis, the examiner commented 
that there was no evidence to suggest overt heart disease, 
except for perhaps very early signs of hypertensive left 
ventricular hypertrophy.

A private hospital summary from October 2000 reflects 
discharge diagnoses that included supraventricular 
tachycardia (SVT) and syncopal episode secondary to SVT.

A January 2002 VA heart and hypertension examination revealed 
the veteran's report of hypertension since 1987 and the 
diagnosis of this disability sometime during service.  
Echocardiogram conducted in July 2001 was found to reflect 
that the left atrium appeared to be slightly enlarged and 
that there was moderate concentric left ventricular 
hypertrophy that probably resulted from chronic hypertension.  
A nuclear scan from November 1999 indicated evidence of an 
artifact in the anterior wall.  The overall diagnosis 
included history of hypertension, mild in intensity, and a 
heart murmur that appeared to be coming from pulmonic valves.  

In summarizing the above evidence, the Board finds that it 
most significantly demonstrates consistent evidence of 
elevated blood pressure readings during service between 1986 
and 1991, with additional consistent symptoms of chest pain 
and syncope beginning in approximately March 1988 and 
continuing thereafter until at least February 1990, and 
documented elevated blood pressure readings through March 
1991.  In addition, while December 1992 medical examination 
did not reflect the report of any syncopal episodes since 
December 1990, the veteran did report continued intermittent 
symptoms of elevated blood pressure which the examiner 
obviously found persuasive by listing hypertension as one of 
the diagnosis resulting from the December 1992 general 
medical examination.  Finally, although the medical evidence 
does not contain reference to episodes of syncope, chest pain 
or elevated readings in 1993, the veteran's elevated readings 
began again in February 1994, and the Board finds that there 
are otherwise no significant gaps in continuity of 
symptomatology.

Thus, as a result of findings and diagnoses both currently 
and in service, evidence of continuity of symptoms based on 
the testimony of the veteran and her spouse, lay witness 
statements and contemporaneous medical evidence, and the lack 
of any evidence of an intervening incident or event that is 
shown to be causally related to such disability, the Board 
finds that service connection for hypertension is warranted.  
In addition, the Board notes that as hypertension is a 
presumptive disorder under 38 C.F.R. § 3.307(c) (2002), the 
Board is also permitted to consider findings and symptoms 
within one year after service separation, and determine 
whether such findings and symptoms support entitlement to 
service connection on a presumptive basis.  As was noted 
above, diagnosis of the December 1992 VA general medical 
examiner is evidence of symptoms within one year of service 
that together with subsequent manifestations, provides an 
additional basis to establish service connection.  

Accordingly, the claim of service connection for hypertension 
will be granted.


ORDER

The claim of service connection for hypertension is reopened.

Service connection for hypertension is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.


REMAND

While the Board concludes that continuity of symptoms and 
findings during and post service warrant service connection 
for hypertension, service medical records do not reveal any 
findings or diagnoses linked to heart disease during service 
and there are similarly no such findings or symptoms within 
one year after service.  However, the Board finds that in 
light of the complaints of chest pain during service, the 
most current evidence indicating at least some minimal heart 
pathology apart from hypertension, and the establishment of 
service connection for hypertension, the Board finds that 
further medical development of the issue of entitlement to 
service connection for heart disease is warranted.  This 
development should include, but is not necessarily limited 
to, an opinion as to whether it is as least as likely than 
not that any current heart disorder is related to service or 
to a period of one year after service, and additionally, 
whether it is as likely as not that any current disorder of 
the heart is causally related to the veteran's newly service-
connected hypertension.

The Board further finds that because the record reflects that 
the RO has not yet fully considered whether any additional 
notification or development action is required under the VCAA 
for the veteran's claim, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue any 
decision at this time.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In light of the above, this matter is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the veteran and her 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, and the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims per 
Quartuccio.  The veteran and her 
representative should be afforded the 
appropriate period of time for response to 
all notice and development as required by 
VA law.  

2.  The RO should schedule the veteran for 
a new cardiological examination to 
determine the nature and etiology of all 
heart disability.  The claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
completion of the examination report.  All 
relevant studies should be conducted and 
all findings must be reported in detail.  
If the examiner finds a heart disability, 
he or she is requested to identify such 
disability, and state whether it is as 
likely as not related to service or to a 
period of one year after service.

The examiner is further requested to 
render an opinion as to whether it is as 
likely as not that any current heart 
disorder is causally related to the 
veteran's newly service-connected 
hypertension, or to any other incident of 
service.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims file.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO should then review the claims 
file to ensure that all of the requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and opinions are 
in compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for heart disease.

5.  Thereafter, the RO should again review 
the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be furnished with a supplemental 
statement of the case, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of her 
claims.  38 C.F.R. § 3.655(b).  The veteran's cooperation in 
the RO's efforts is both critical and appreciated.  However, 
the veteran is further advised that her failure to report for 
any scheduled examinations without good cause may result in 
the claim being considered on the evidence now of record or 
denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

